Exhibit 10.11

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) entered into as of
September 2, 2003 by and between M.H. MEYERSON & CO., INC. (d/b/a Crown
Financial Group, Inc.), a New Jersey corporation (“MHM” or “Employer”), with
offices located at Newport Office Tower, 525 Washington Boulevard, 34th Floor,
Jersey City, New Jersey 07310, and JOHN P. LEIGHTON (“Employee”).

 

W  I  T  N  E  S  S  E  T  H :

 

A. MHM is engaged in business as a registered securities broker-dealer
(“Employer’s Business”).

 

B. Employee is currently employed by the Employer as its Chief Executive Officer
pursuant to an employment agreement dated January 14, 2003 (the “Prior
Agreement”), for the purpose of exercising such authority and performing such
executive duties as are commensurate with the duties of Chief Executive Officer
of Employer, as well as, where requested by the Board of Directors of Employer,
supervising or assisting in operations of Employer’s affiliates and
subsidiaries. Employee’s management responsibilities shall include trading,
hiring, firing, capital commitments, budgeting, leases, major contracts,
including clearing contracts, vendor contracts, financings, borrowings and
determination of salaries and bonuses of employees and officers, subject to
approval of Employer’s Board of Directors where required. In addition to the
above, Employee acknowledges that management responsibility also includes the
necessity of reducing costs if certain previously agreed-upon performance
milestones are not met. These cost reductions reference compensation to Employee
as well as recruited staff and current staff.

 

C. The Employee and the Employer desire to amend and restate the Prior Agreement
in the form hereof. Effective as of the date hereof, the Employee and the
Employer hereby agree that the terms of this Agreement shall supercede, in its
entirety, the terms of the Prior Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

1. Employment

 

a. During the Term of Employment as defined in Section 2, Employer agrees to
employ Employee, as Employer’s President, Chairman and Chief Executive Officer,
with the management responsibilities set forth in Recital B. above. Employee
agrees to act in the foregoing capacities, in accordance with the terms and
conditions contained in this Agreement.

 

b. Employee shall devote all of Employee’s working time to the performance of
his duties under this Agreement. Employee shall render services, without
additional compensation, in connection with the operation of Employer’s
business, including activities of affiliates and subsidiaries of Employer. As
used in this Agreement, the term “affiliate” shall mean any entity or person
that, directly or indirectly, is controlled by or under common control with
Employer.

 

c. In view of Employee’s duties and responsibilities hereunder, Employee shall
continue to maintain his existing licenses with the National Association of
Securities Dealers, Inc. (the “NASD”), as well as undertake to qualify for any
other NASD license, tests or applicable regulatory requirements necessary or
convenient to enable Employee to undertake and fulfill his functions, from time
to time, under this Agreement.

 

2. Term

 

The initial term of Employee’s employment under this Agreement shall be for a
period of three (3) years, to commence on January 14, 2003 and end on January
13, 2006 (the “Term of Employment”), unless the Employee and the Employer agree,
in writing, to extend the Term of Employment.

 

3. Base Salary

 

Employer shall pay to Employee an annual base salary of (i) Four Hundred Fifty
Thousand Dollars ($450,000) for the first year of the Term of Employment and
(ii) Six Hundred Seventy-Five Thousand Dollars ($675,000) for each of the second
and third years of the Term of Employment. All payments shall be made in equal
bi-weekly installments, in arrears, or such other installments as may be
consistent with the payroll practices of Employer for its Employees.

 

4. Additional Employee Benefits

 

a. Employer shall reimburse Employee for all expenses reasonably incurred by
Employee in connection with the performance of Employee’s duties under this
Agreement against Employee’s submitted documented vouchers for such expenses.

 

b. Employee shall be entitled to reasonable vacation periods each year, as the
case may be, and other general medical and employee benefit, retirement and
compensation plans (including profit sharing or pension plans) as shall have
been established and are continuing for senior management. Employer shall make
available to Employee either Employer’s car and driver or a car service when
necessary for the performance of his duties hereunder.

 

c. During the Term of Employment Employer shall pay Employee an annual cash
incentive bonus (the “Incentive Bonus”) of eleven (11%) percent of MHM’s “Income
before income taxes” (“Pre-tax Earnings”) as reflected in MHM’s periodic filings
with the Securities and Exchange Commission (the “SEC”). The Incentive Bonus is
payable as for the period ending January 31st and shall be paid thirty (30) days
after MHM’s independent auditors (the “Auditors”) shall have completed their
audit of the applicable fiscal year’s results and the compensation committee
certifies that the applicable performance criteria has been achieved.
Notwithstanding the foregoing, the parties hereto agree that any Incentive Bonus
that is payable after fiscal 2003 will be structured to comply with the
performance-based compensation exception under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”) (including, without limitation,
shareholder approval of the material terms of the Incentive Bonus) to the extent
Code Section 162(m) is applicable.

 

d. Employer shall pay Employee a performance bonus (the “Performance Bonus”) of
$1,000,000 if MHM has $3,000,000 of pre-tax profit (as

 

1



--------------------------------------------------------------------------------

ultimately reported in MHM’s periodic filings with the SEC, except as provided
in the fifth sentence of this section) during any 12-month period during the
Term of Employment. Employee may only receive the Performance Bonus for reaching
the $3,000,000 target once during the Term of Employment. In the event that
Employee receives such $1,000,000 Performance Bonus, he shall then be eligible
to receive an additional $2,000,000 Performance Bonus whenever MHM has
$5,000,000 of pre-tax profit during any 12-month period during the Term of
Employment (as ultimately reported in MHM’s period filings with the SEC, except
as provided in the fifth sentence of this section). Employee may only receive a
$2,000,000 Performance Bonus once for reaching the $5,000,000 target during the
Term of Employment. Notwithstanding the foregoing and for the avoidance of
doubt, for purposes of the Performance Bonus pre-tax profit shall be determined
by: (i) including Employee’s annual base salary and any accrual or payment of
base salary or bonus for other employees of the Employer as an expense and (ii)
excluding from the calculation of pre-tax profit any expense reflecting the
accrual of the Performance Bonus. The Performance Bonus shall be paid to the
Employee after the Auditors complete their audit for the fiscal year during
which the Performance Bonus was earned and the compensation committee certifies
that the applicable performance criteria has been achieved. Notwithstanding the
foregoing, the parties hereto agree that any Performance Bonus that is payable
after fiscal 2003 will be structured to comply with the performance-based
compensation exception under Section 162(m) of the Code (including, without
limitation, shareholder approval of the material terms of the Performance Bonus)
to the extent Code Section 162(m) is applicable.

 

e. Pursuant to the terms of the Prior Agreement, the Employer granted to the
Employee 750,000 fully vested shares of Employer’s common stock, par value $.01
per share (“Common Stock”).

 

f. Pursuant to the terms of the Prior Agreement, the Employer granted to the
Employee warrants to purchase 1,000,000 shares of Common Stock at an exercise
price of $.40 per share (the “Warrants”). The Employer requested that the
Employee consent to the cancellation of the Warrants; the Employee’s execution
of this Agreement shall be deemed to be consent thereto. In exchange for the
cancellation of the Warrant, the Employer shall recommend to the Compensation
Committee that as soon as practical after shareholder approval of the Employer’s
2003 Equity Incentive Plan (the “Plan”), the Employer grant the Employee a
non-qualified stock option to purchase 1,950,000 shares of Common Stock under
the Plan (the “Option”) in accordance with the terms provided in this Section.
The parties hereto agree that the number of shares of Common Stock subject to
the Option provided in the prior sentence is based on the assumption that the
fair market value of the Common Stock on the grant date will be between $1.50
and $6.50, and if the fair market value is not within such range the parties
agree to negotiate in good faith regarding an equitable adjustment to the number
of shares subject to the Option. The Employer shall recommend to the
Compensation Committee that the Option shall have an exercise price equal to the
fair market value (as defined in the Plan) of the Common Stock on the grant
date, and shall be subject to the terms of the Plan. In addition, the Employer
shall recommend to the Compensation Committee that 50% of the Option shall vest
on each yearly anniversary of the grant date, provided, however, the Employee
shall receive vesting credit for his prior service as Chief Executive Officer
under the Prior Agreement. Notwithstanding the foregoing, the Employer shall
recommend to the Compensation Committee that the Option shall fully vest upon:
(i) the occurrence of a Change in Control (as defined below or under the Plan);
(ii) a termination of Employee’s employment by the Employer without Cause (as
defined below); (iii) a termination of Employee’s employment by the Employee for
Good Reason (as defined below); or (iv) a termination of Employee’s employment
as a result of his death or Disability (as defined in Section 5.b.v hereof).

 

g. During the Term of Employment, if Employee introduces Employer to a party
which consummates an acquisition transaction with Employer resulting in a Change
in Control, Employer shall upon the consummation of such transaction, as
compensation for such introduction, pay Employee, in addition to all other
compensation and benefits provided for hereunder, an aggregate sum of (i) Six
Hundred Thousand Dollars ($600,000) and (ii) the sum determined by multiplying
(x) the number of unexercised Options then held by Employee, whether vested or
not, by (y) the difference between (A) the per share price paid in the
acquisition transaction (or the fair market value of the non-cash consideration
paid if the purchase price is not paid in cash) and (B) if higher than the
foregoing, the average closing price of the Common Stock on the NASDAQ Stock
Market, Inc., the principal national securities exchange on which the Common
Stock is then traded, or if not traded any such national securities exchange or
the NASDAQ Stock Market, Inc., as quoted on an automated quotation system
sponsored by the National Association of Securities Dealers, Inc. for the last
forty-five (45) days prior to the announcement of the acquisition transaction.
Upon payment of the amounts set forth in sub-clauses (i) and (ii) above and any
other amounts then due Employee under this Agreement, with the consent of the
acquiring entity (which consent shall be in the acquiring entity’s sole
discretion), this Agreement shall cease to have any further binding effect. For
purposes of this Agreement, a “Change in Control” of Employer shall be deemed to
have occurred if (i) any person, entity or group of persons or entities acting
in concert, excluding any officer or director of Employer or any person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with any officer or director of
Employer (collectively, a “Third Person”) becomes the beneficial owners of 50%
or more of the then outstanding shares of Common Stock of Employer, (ii) any
Third Person holds revocable or irrevocable proxies entitling them to vote 50%
or more of the then outstanding shares of Employer’s Common Stock (other than
the persons named as proxies in any Proxy Statement prepared by management of
Employer in connection with an annual or special meeting of stockholders called
by an officer or the Board of Directors), (iii) a merger, sale of substantially
all the assets of Employer, share exchange, consolidation or other business
combination (as defined in the New Jersey Business Corporation Law) of Employer
and any other Third Person, as a result of which Employer’s Common Stock becomes
exchangeable for other securities or property or cash, or (iv) if a majority of
the members of the Board of Directors is replaced during any 12-month period
during the Term of Employment but only if the directors who replace such
majority have not been elected either by the remaining members of the Board of
Directors or by the stockholders of Employer. Notwithstanding the foregoing, a
Change in Control shall be deemed to have occurred and all other requirements of
this Section shall be deemed to be satisfied if the Employee facilitates the
acquisition by any one or more officers or directors of the Employer (the
“Management Group”) of beneficial ownership of 50% or more of the then
outstanding shares of Common Stock of Employer, provided that the Board of
Directors receives a written fairness opinion from a nationally recognized
investment banking firm that is reasonably acceptable to the Board of Directors
with respect to the purchase price of the Common Stock, provided further, that
the Board of Directors may, in its sole discretion, seek another opinion from a
nationally recognized investment banking firm to evaluate the fairness opinion
initially received by the Board of Directors. For purposes of determining
whether the Management Group acquires 50% or more of the then outstanding shares
of Common Stock of Employer the following shall be excluded: (1) all unvested
equity-based awards granted to the Management Group and (2) any equity that the
Employee shall beneficially own (or be deemed to beneficially own) as a result
of the stockholders’ agreement entered into between the Employee and Martin
Meyerson in January 2003.

 

h. Employee acknowledges that payment of the Incentive Bonus and/or a
Performance Bonus could have an adverse impact on Employer’s ability to maintain
compliance with the net capital rules promulgated under the Securities Exchange
Act of 1934, as amended (the “Net Capital Rules”). Notwithstanding anything
herein to the contrary, to the extent accrual of the Incentive Bonus and/or the
Performance Bonus would cause the Employer to have less than One Million Five
Hundred Thousand Dollars ($1,500,000) in Net Capital (as defined under the Net
Capital Rules), accrual of all or a portion (as the case may be) of such bonuses
is subject to approval by the Employer’s 162(m) Committee within a reasonable
time after such bonuses would otherwise be accrued.

 

i. Notwithstanding anything to the contrary contained in the foregoing, in no
event shall Employee’s aggregate annual Incentive Bonus and Performance Bonus
exceed fifty (50%) percent of MHM’s Pre-tax Earnings for any given year during
the Term of Employment.

 

2



--------------------------------------------------------------------------------

5. Termination.

 

a. Employer may terminate Employee’s employment for Cause by written notice in
accordance with subsection b, below. If the Employee’s employment is terminated
by the Employer for Cause, the Term of Employment shall terminate without
further obligations to the Employee under this Agreement except for: (i) any
compensation earned but not yet paid, including, without limitation, any bonus
if declared or earned but not yet paid for a completed fiscal year, any amount
of base salary earned but unpaid, any accrued vacation pay payable pursuant to
the Employer’s policies, and any unreimbursed business expenses payable pursuant
to Section 4, which amounts shall be promptly paid to the Employee in a lump sum
(collectively the “Accrued Amounts”); [GRAPHIC REMOVED HERE]

 

b. “Cause” within the meaning of this Agreement shall mean any one or more of
the following:

 

  i.   Employee’s breach of any of the material provisions of this Agreement; or

 

  ii.   Employee’s failure or refusal to follow any specific material written
directions of Employer’s Board of Directors (which directions include a
statement to the effect that failure or refusal to follow such directions shall
constitute cause for termination of the employment of Employee hereunder); or

 

  iii.   Employee’s failure or refusal to perform Employee’s duties in
accordance with Recital B or Section 1 hereof, provided Employee shall have been
given written notice by Employer’s Board of Directors of such failure or refusal
to perform these duties and 10 business days within which to cure the same; or

 

  iv.   Failure by Employee to comply in any material respect with the terms of
any provision contained in this Agreement, if any, or any written policies or
directives of Employer’s Board of Directors, provided Employee shall have been
given written notice of such failure or refusal to perform these duties and 10
business days within which to cure the same; or

 

  v.   Physical incapacity or disability of Employee to perform the services
required to be performed under this Agreement. For purposes of this Section
5(b)(v), Employee’s incapacity or disability to perform such services for any
cumulative period of 90 days during any twelve-month period, or for any
consecutive period of 60 days, shall be deemed “cause” hereunder; or

 

  vi.   Employee is convicted of, pleads guilty or no contest to, or admits or
confesses to any felony or any act of fraud, misappropriation or embezzlement;
or

 

  vii.   Employee engages in an intentional fraudulent act or dishonest act to
the damage or prejudice of Employer and/or its affiliates or in conduct or
activities damaging to the property, business or reputation of Employer and/or
its affiliates; or

 

  viii.   If Employee is registered or licensed with the NASD or any other
regulatory authority, federal or state, and he violates any applicable rule of
any such regulatory authority through his own affirmative conduct, and such
conduct has a material adverse affect on the Employer.

 

The notice of termination of the Employee’s employment for Cause shall be
required to include a copy of a resolution duly adopted by at least two-thirds
(2/3) of the entire membership of the Board of Directors at a meeting of the
Board of Directors that was called for the purpose of considering such
termination and which Employee and his representative had the right to attend
and address the Board of Directors, finding that, in the good faith of the Board
of Directors, Employee engaged in conduct set forth in the definition of Cause
herein and specifying the particulars thereof in reasonable detail. The date of
a termination of employment for Cause shall be the date specified in the notice
of termination.

 

c. If Employer notifies Employee of its election to terminate this Agreement for
Cause, this termination shall become effective at the time notice is deemed to
have been given in accordance with Section 9.

 

d. The Employee’s employment under this Agreement shall automatically terminate
upon the death of Employee. If the Employee’s employment is terminated as a
result of his death, the Term of Employment shall terminate without further
obligations to the Employee’s legal representative under this Agreement except
for the Accrued Amounts.

 

e. Employer may terminate Employee’s employment under this Agreement without
Cause upon giving Employee 30 days’ prior written notice, and the Employee may
terminate his employment under this Agreement for Good Reason upon 30 days’
prior written notice to the Employer.

 

For purposes of this Agreement, “Good Reason” shall mean:

 

  i.   any adverse change in Employee’s then positions or titles;

 

  ii.   a material diminution of his then duties, responsibilities or authority
or the assignment to Employee of duties or responsibilities that are materially
adversely inconsistent with his then position;

 

  iii.   a failure of the 162(m) Committee to grant the Employee the Option in
accordance with Section 4(f) hereof; or

 

  iv.   any other material breach by the Employee of any provision of this
Agreement.

 

Within 30 days of the Good Reason event the Employee must notify the Employer in
writing of the specific events that gave rise to the Good Reason event, and the
Employer shall have 10 business days from the Employer’s receipt of notice
thereof to cure such Good Reason event.

 

If the Employee’s employment is terminated by the Employer without Cause or by
the Employee for Good Reason, (i) Employer shall continue to pay Employee all
base salary that would have been paid to Employee if he completed the Term of
Employment in accordance with the usual and customary

 

3



--------------------------------------------------------------------------------

payroll practices of the Employee (but off of payroll), (ii) Employee shall be
entitled to payment of the Incentive Bonus provided for in Section 4(c) hereof
for the fiscal year in which termination occurs; (iii) Employee shall be
entitled to payment of the Performance Bonus provided for in Section 4(d) hereof
for the twelve month period that ends prior to or during the fiscal year of
termination if the required targets are achieved, and (iv) the Option shall be
fully vested. In the event that Employer does not make any of the foregoing cash
payments when due, interest shall accrue on such unpaid amount in the amount of
the then-current broker’s loan rate plus five (5%) percent per annum. Employer
will also reimburse Employee for Employee’s reasonable legal fees incurred in
enforcing the provisions of this Section 5(e). Notwithstanding the forgoing,
Employer may satisfy its obligations to Employee under this Section 5(e) (other
than with regard to vesting of the Option) by paying Employee a lump sum of
Three Million Dollars ($3,000,000). As a condition of such the payments and
benefits under this Section, each of Employer and Employee will execute a
general release of claims against the other. The Employee shall also be entitled
to any other Accrued Amounts.

 

f. Employee may terminate his employment under this Agreement for any reason
upon 30 days’ prior written notice to the Employer. If the Employee’s employment
is terminated by the Employee without Good Reason, the Term of Employment shall
terminate without further obligations to the Employee under this Agreement
except for the Accrued Amounts.

 

g. The Term of Employment shall expire in accordance with Section 2 without
further obligations to the Employee under this Agreement except for the Accrued
Amounts.

 

6. Non-Solicitation, Non-Disclosure, Shop Rights and Insider Trading.

 

a. Non-Solicitation.

 

During Employee’s Term of Employment with Employer, and for a period of one (1)
year from the date of expiration or termination of such employment (the
“Restricted Period”), Employee covenants and agrees that Employee will not,
directly or indirectly, either for itself or for any other person or business
entity, (i) solicit any employee of Employer to terminate his employment with
Employer or employ such individual during his employment with Employer, or (ii)
make any disparaging statements concerning Employer, Employer’s Business or its
officers, directors, or employees, that could injure, impair or damage the
relationships between Employer or Employer’s Business on the one hand and any of
the employees, customers or suppliers of Employer’s Business, or any lessor,
lessee, vendor, supplier, customer, distributor, employee or other business
associate of Employer’s Business. During the Restricted Period, Employer
covenants and agrees that Employer will not, directly or indirectly, either for
itself or for any other person or business entity, make any disparaging
statements concerning Employee, subject to Employer’s regulatory obligations.

 

b. Non-Disclosure and Non-Use.

 

  i.   Description of Confidential Information. For purposes of this Section
6(b), Confidential Information means any information disclosed during the
Restricted Period, which is clearly either marked or reasonably understood as
being confidential or proprietary including, but not limited to, information
disclosed in discussions between the parties in connection with technical
information, data, proposals and other documents of Employer pertaining to its
business, products, services, finances, product designs, plans, customer lists,
public relations and other marketing information and other unpublished
information. Confidential Information shall include all tangible materials
containing Confidential Information including, but not limited to, written or
printed documents and computer disks and tapes, whether machine or user
readable.

 

  ii.   Standard of Care. Employee shall protect the Confidential Information
from disclosure to any person other than other employees of Employer who have a
need to know, by using a reasonable and prudent degree of care, in light of the
significance of the Confidential Information, to prevent the unauthorized use,
dissemination, or publication of such Confidential Information.

 

  iii.   Exclusion. This Section 6(b) imposes no obligation upon Employee with
respect to information that: (a) was in Employee’s possession before receipt
from Employer; (b) is or becomes a matter of public knowledge through no fault
of Employee; (c) is rightfully received by Employee from a third party who does
not have a duty of confidentiality; (d) is disclosed under operation of law,
except that Employee will disclose only such information as is legally required
and give Employer prompt prior notice; or (e) is disclosed by Employee with
Employer’s prior written consent.

 

  iv.   Stock Trading. If the information disclosed or of which Employee becomes
aware is material non-public information about the Employer, then Employee
agrees not to trade in the securities of MHM, or in the securities of any
relevant third party, until such time as no violation of the applicable federal
and state securities laws would result from such securities trading.

 

  v.   Return of Confidential Information. The Employee will immediately destroy
or return all tangible material embodying Confidential Information (in any form
and including, without limitation, all summaries, copies and excerpts of
Confidential Information) upon the earlier of (i) the completion or termination
of the dealings between the Employer and Employee under the Agreement or (ii) at
such time that Employer may so request.

 

  vi.   Notice of Breach. Employee shall notify Employer immediately upon
discovery of any of his unauthorized use or disclosure of Confidential
Information, or any other breach of the Agreement by Employee, and will
cooperate with Employer in every reasonable way to help Employer regain
possession of Confidential Information and prevents its further unauthorized
use.

 

  vii.   Injunctive Relief. The Employee acknowledges that disclosure or use of
Confidential Information in violation of the Agreement could cause irreparable
harm to the Employer for which monetary damages may be difficult to ascertain or
an inadequate remedy. The Employee therefore agrees that the Employer will have
the rights in addition to its other rights and remedies, to seek and obtain
injunctive relief from any violation of the Agreement.

 

c. Shop Rights and Inventions, Patents, and Technology.

 

Employee shall promptly disclose to Employer any developments, designs, patents,
inventions, improvements, trade secrets, discoveries,

 

4



--------------------------------------------------------------------------------

copyrightable subject matter or other intellectual property conceived, either
solely or jointly with others, developed, or reduced to practice by Employee
during Employee’s Term of Employment in connection with the services performed
for Employer (the “Company Developments”) and shall treat such information as
proprietary to Employer. Employee agrees to assign to Employer any and all of
Employee’s right, title and interest in the Company Developments and Employee
hereby agrees that Employee shall have no rights in the Company Developments.
Any and all Company Developments in connection with the services performed for
Employer pursuant to the Agreement are “works for hire” created for and owed
exclusively by Employer.

 

d. Reformation.

 

If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section is excessive in duration or scope or is unreasonable
or unenforceable under the laws of that state, it is the intention of the
parties that such restriction may be modified or amended by the court to render
it enforceable to the maximum extent permitted by the law of that state.

 

7. Representation and Indemnification.

 

Employee hereby represents and warrants that Employee is not a party to any
agreement, whether oral or written, which would prohibit Employee from being
employed by Employer, and Employee further agrees to indemnify and hold
Employer, its directors, officers, shareholders and agents, harmless from and
against any and all losses, cost or expense of every kind, nature and
description (including, without limitation, whether or not suit be brought, all
reasonable costs, expenses and fees of legal counsel), based upon, arising out
of or otherwise in respect of any breach of such representation and warranty.

 

8. Injunctive Relief.

 

The parties acknowledge that the services to be rendered hereunder by Employee
are special, unique and of extraordinary character, and that in the event of a
breach or a threatened breach of Employee of any of Employee’s obligations under
this Agreement, Employer will not have an adequate remedy at law. Accordingly,
in the event of any breach or threatened breach of Employee, Employer shall be
entitled to such equitable and injunctive relief as may be available to restrain
Employee and any business, firm, partnership, individual, corporation or entity
participating in the breach of this Agreement. Nothing in this Agreement shall
be construed as prohibiting Employer from pursing any other remedies available
at law or in equity for such breach or threatened breach, including the recovery
of damages and the immediate termination of the employment of Employee under
this Agreement.

 

9. Notices.

 

All notices shall be in writing and shall be delivered personally (including by
courier), sent by facsimile transmission (with appropriate documented receipt
thereof), by overnight receipted courier service (such as UPS or Federal
Express) or sent by certified, registered or express mail, postage prepaid, to
the Employer at the address set forth at the beginning of this Agreement and to
the Employee at the most recent address on file with the Employer. Any such
notice shall be deemed given when so delivered personally, or if sent by
facsimile transmission, when transmitted, or, if mailed, forty-eight (48) hours
after the date of deposit in the mail. Any party may, by notice given in
accordance with this Section to the other party, designate another address or
person for receipt of notices hereunder. Copies of any notices to be given to
Employer shall be given simultaneously to: Proskauer Rose LLP, 1585 Broadway,
New York, New York 10036, Attention: Steven M. Kayman, Esq. Copies of any
notices to be given to Employee shall be given simultaneously to: Davidson
Manchel & Brennan, 207 Washington Street, Northvale, New Jersey 07647,
Attention: Joel E. Davidson, Esq.

 

10. No Mitigation/Offset.

 

In the event of any termination of employment hereunder, the Employee shall be
under no obligation to seek other employment. If the Employee obtains subsequent
employment while he is receiving or is entitled to receive severance payments
pursuant to Section 5.e of this Agreement, the Employer shall have the right to
offset against, and reduce, any cash amounts due the Employee under this
Agreement and any amounts received by the Employee on account of remuneration
attributable to such employment. The Employer’s obligation to pay the Employee
the amounts provided hereunder shall not be subject to setoff, counterclaim or
recoupment of amounts owed by the Employee to the Employer except for any
specific, stated amounts owed by the Employee to the Employer. If the Employee
obtains employment while he is entitled to or he is receiving severance payments
pursuant to Section 5.e of this Agreement, he shall promptly notify the Employer
in writing of such employment, and such writing shall specify the material terms
of such employment, including the amount of the Employee’s compensation.

 

11. 280G Excise Tax.

 

The provisions of Exhibit A shall apply.

 

12. Miscellaneous.

 

a. This Agreement shall be governed in all respects, including validity,
construction, interpretation and effect, by New Jersey law, without giving
effect to conflicts of laws. The parties hereby agree that any action,
proceeding or claim arising out of, or relating in any way to, this Agreement
shall be determined by arbitration, except for injunction proceedings brought to
enforce the provisions of this Agreement which may be brought and enforced in
the courts of the State of New Jersey or of the United States of America for New
Jersey, and irrevocably submit to such jurisdiction, and waive any claim that
such courts represent an inconvenient forum. Any arbitration under this
Agreement shall be conducted pursuant to the Rules of the NASD and before an
arbitration panel appointed by the NASD. The award of the arbitrator or a
majority of them shall be final, and judgment on the award may be entered in any
state or federal court having jurisdiction. In this regard, a request by either
party for arbitration shall be binding on the other. Any process or summons to
be served upon either party may be served by transmitting a copy thereof by
registered or certified mail, return receipt requested, postage prepaid,
addressed to such party at the address set forth hereinabove. Such mailing shall
be deemed personal service and shall be legal and binding upon said party in any
action, proceeding or claim.

 

b. This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by a written instrument signed by
authorized representatives of the parties or, in the case of a waiver, by an
authorized representative of the party waiving compliance. No such written
instrument shall be effective unless it expressly recites that it is intended to
amend, supersede, cancel, renew or extend this Agreement or to waive compliance
with one or more of the terms hereof, as the case may be. No delay on the part
of any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any party of any such
right, power or privilege, or any single or partial exercise of any such right,
power or privilege, preclude any further exercise thereof or the exercise of any
other such right, power or privilege. The rights and remedies herein provided
are cumulative and are not exclusive of any rights or remedies that any party
may otherwise have at law or in equity.

 

5



--------------------------------------------------------------------------------

c. In view of Employer’s need and desire to maintain a proper working
environment with suitable demeanor of its employees and in light of Employer’s
sensitivity to the views of its customers and potential customers and to
regulatory bodies having jurisdiction over Employer’s business activities,
Employer has instituted a policy of requiring employees to be subject to, at
Employer’s sole reasonable discretion, alcohol and drug testing procedures and
requirements. Employee specifically consents to the same, agrees to be subject
to whatever reasonable procedures may now or hereinafter be put in place
covering such testing and understands and agrees that Employee’s consent to this
is a material inducement to Employer to enter into this agreement and to provide
for the employment of Employee hereunder.

 

d. If any provision or any portion of any provision of this Agreement or the
application of any such provision or any portion thereof to any person or
circumstance, shall be held invalid or unenforceable, the remaining portion of
such provision and the remaining provisions of this Agreement, or the
application of such provision or portion of such provision as is held invalid or
unenforceable to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby and such provision
or portion of any provision as shall have been held invalid or unenforceable
shall be deemed limited or modified to the extent necessary to make it valid and
enforceable; in no event shall this Agreement be rendered void or unenforceable.

 

e. The headings to the Sections of this Agreement are for convenience of
reference only and shall not be given any effect in the construction or
enforcement of this Agreement.

 

f. This Agreement shall inure to the benefit of and be binding upon the
successor and assigns of Employer, but no interest in this Agreement shall be
transferable in any manner by Employee.

 

g. This Agreement and the agreements referred to herein constitute the entire
agreement and understanding between the parties and supersedes all prior
discussions, agreements and undertakings, written or oral, of any and every
nature with respect thereto (including, without limitation, the Prior Agreement
and the previously executed warrant agreement).

 

h. This Agreement may be executed by the parties hereto in separate counterparts
which together shall constitute one and the same instrument.

 

i. In the event of the termination or expiration of this Agreement, the
provisions of Sections 6, 7, 8 and 12 hereof shall remain in full force and
effect, in accordance with their respective terms.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Agreement to be executed as of the date first above written.

 

M.H. MEYERSON & CO., INC.

By:

 

/s/    JEFFREY M. HOOBLER        

--------------------------------------------------------------------------------

   

Jeffrey M. Hoobler

Executive Vice President

and Chief Operating Officer

 

   

/S/    JOHN P. LEIGHTON                 

--------------------------------------------------------------------------------

    John P. Leighton        

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

Parachute Payments

 

In the event that the Employee shall become entitled to payments and/or benefits
provided by this Agreement or any other amounts in the “nature of compensation”
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Employer, any person whose actions result in a change of
ownership or effective control covered by Section 280G(b)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”) or any person affiliated with the
Employer or such person) as a result of such change in ownership or effective
control (collectively the “Employer Payments”), and if such Employer Payments
will be subject to the tax (the “Excise Tax”) imposed by Section 4999 of the
Code (and any similar tax that may hereafter be imposed by any taxing authority)
the Employer shall pay to the Employee at the time specified in subsection (d)
below an additional amount (the “Gross-up Payment”) such that the net amount
retained by the Employee, after deduction of any Excise Tax on the Employer
Payments and any U.S. federal, state, and for local income or payroll tax upon
the Gross-up Payment provided for by this paragraph (a), but before deduction
for any U.S. federal, state, and local income or payroll tax on the Employer
Payments, shall be equal to the Employer Payments.

 

For purposes of determining whether any of the Employer Payments and Gross-up
Payments (collectively the “Total Payments”) will be subject to the Excise Tax
and the amount of such Excise Tax, (x) the Total Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “parachute payments” in excess of the “base amount” (as defined under Code
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion of the Employer’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Code Section 280G(b)(2)) or tax counsel selected by
such accountants (the “Accountants”) such Total Payments (in whole or in part)
either do not constitute “parachute payments,” represent reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code in excess of the “base amount” or are otherwise not subject to the Excise
Tax, and (y) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Section 280G of the Code.

 

For purposes of determining the amount of the Gross-up Payment, the Employee
shall be deemed to pay U.S. federal income taxes at the highest marginal rate of
U.S. federal income taxation in the calendar year in which the Gross-up Payment
is to be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Employee’s residence for the calendar
year in which the Employer Payment is to be made, net of the maximum reduction
in U.S. federal income taxes which could be obtained from deduction of such
state and local taxes if paid in such year. In the event that the Excise Tax is
subsequently determined by the Accountants to be less than the amount taken into
account hereunder at the time the Gross-up Payment is made, the Employee shall
repay to the Employer, at the time that the amount of such reduction in Excise
Tax is finally determined, the portion of the prior Gross-up Payment
attributable to such reduction (plus the portion of the Gross-up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-up Payment being repaid by the Employee if
such repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event any portion of the Gross-up Payment to be refunded to
the Employer has been paid to any U.S. federal, state and local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to the Employee, and interest
payable to the Employer shall not exceed the interest received or credited to
the Employee by such tax authority for the period it held such portion. To the
extent the foregoing provisions shall be deemed to create a loan of a personal
nature in violation of Section 402 of the Sarbanes-Oxley Act of 2002, the
provision for repayment shall be null and void. The Employee and the Employer
shall mutually agree upon the course of action to be pursued (and the method of
allocating the expense thereof) if the Employee’s claim for refund or credit is
denied.

 

In the event that the Excise Tax is later determined by the Accountants or the
Internal Revenue Service to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Employer shall make an additional Gross-up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.

 

The Gross-up Payment or portion thereof provided for in subsection (c) above
shall be paid not later than the 30th day following an event occurring which
subjects the Employee to the Excise Tax; provided, however, that if the amount
of such Gross-up Payment or portion thereof cannot be finally determined on or
before such day, the Employer shall pay to the Employee on such day an estimate,
as determined in good faith by the Accountants, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code), subject to further
payments pursuant to subsection (c) hereof, as soon as the amount thereof can
reasonably be determined, but in no event later than the ninetieth day after the
occurrence of the event subjecting the Employee to the Excise Tax. In the event
that the amount of the estimated payments exceeds the amount subsequently
determined to have been due, such excess shall constitute a loan by the Employer
to the Employee, payable on the fifth day after demand by the Employer (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code). To the
extent the foregoing provision shall be deemed to create a loan of a personal
nature in violation of Section 402 of the Sarbanes-Oxley Act of 2002, the
provision for repayment shall be null and void.

 

In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Employee shall permit the
Employer to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Employee,
but the Employee shall control any other issues. In the event the issues are
interrelated, the Employee and the Employer shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
the Employee shall make the final determination with regard to the issues. In
the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, the Employee shall permit the representative of the
Employer to accompany the Employee, and the Employee and the Employee’s
representative shall cooperate with the Employer and its representative. The
Employer shall be responsible for all charges of the Accountants. The Employer
and the Employee shall promptly deliver to each other copies of any written
communications, and summaries of any verbal communications, with any taxing
authority regarding the Excise Tax covered by this Exhibit A.

 

7